      Case 1:19-cv-00408-TNM Document 7 Filed 02/20/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

               Plaintiffs,
                                                       Case No. 1:19-cv-00408-TNM
v.

DONALD J. TRUMP,
in his official capacity as President of the
United States, et al.,

               Defendants.


         MOTION FOR ADMISSION OF ANTHONY T. ELISEUSON TO
                      APPEAR PRO HAC VICE

       Pursuant to Civil Local Rule 83.2(d), Plaintiffs move for the admission and

appearance of attorney Anthony T. Eliseuson pro hac vice in the above-entitled action.

This motion is supported by the Declaration of Anthony T. Eliseuson, filed herewith and

is supported and signed by Tanya Sanerib, an active and sponsoring member of the Bar of

this Court.


DATED: February 19, 2019                       Respectfully submitted,

                                                /s/ Tanya Sanerib
                                               Tanya Sanerib (D.C. Bar No. 473506)
                                               CENTER FOR BIOLOGICAL DIVERSITY
                                               2400 NW 80th Street, #146
                                               Seattle, WA 98117
                                               Tel: (206) 379-7363
                                               Email: tsanerib@biologicaldiversity.org
